department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uic oct legend taxpayer a taxpayer b company w company x company y plan x month date date date date amount amount totall dear this is in response to the letter received by the internal_revenue_service service on or about as supplemented by correspondence dated in which your authorized representative on your behalf requests a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a died on date prior to his death taxpayer a had been employed by company w and was a participant in plan x sponsored by company w asa result of taxpayer a’s death his surviving_spouse taxpayer b became entitled to receive taxpayer a’s plan x account balance taxpayer a’s plan x account balance consisted of both liquid_assets payable in cash and shares of stock on or about date taxpayer b established an individual_retirement_account ira with company x so that she could roll over amounts due her from taxpayer a’s plan x account thereto at approximately the same time taxpayer b completed paperwork necessary to accomplish the transfer of amounts from plan x to her ira on or about date company x received the liquid asset portion of the amounts due taxpayer b from plan x said liquid_assets totaled amount at approximately the same time taxpayer b received stock certificates from company y the custodian of plan x said certificates were dated date the certificates represented total shares of stock and were titled company x fbo taxpayer b taxpayer b did not contribute these shares of stock into her company x ira during month taxpayer b placed the certificates in a brokerage account with company x it has been represented that during calendar_year taxpayer b received a calendar_year form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a plan x distribution to her with respect to calendar _- s in the amount of amount box distribution code s of said form 1099-r was year coded g indicating a direct_rollover to a qualified_plan this request for letter_ruling was filed with the internal_revenue_service shortly after the occurrence of the last of the above-referenced actions based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of from plan x total shares of stock that taxpayer b received during calendar_year because the failure to waive such requirement would be a hardship and against equity or good conscience with respect to your ruling requests sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 code sec_402 provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution code sec_402 provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution code sec_402 provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that if any distribution attributable to an employee is paid to the spouse of the employee after the employee’s death the preceding provisions of this subsection shall apply to such distribution in the same manner as if the spouse were the employee sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-3 provides in relevant part that a direct_rollover that satisfies sec_401 is an eligible rollover _ distribution that is paid directly to an eligible_retirement_plan for the benefit of a distributee sec_1_401_a_31_-1 of the income_tax regulations question and answer-4 provides in summary that providing a distributee with a check and instructing the distributee to deliver the check to the eligible_retirement_plan is a reasonable means of direct payment as long as there is compliance with the requirements contained therein sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 the preamble to the final income_tax regulations under code sec_401 provides in relevant part that the direct_rollover option is provided in addition to the pre-existing rollover provisions under sec_402 thus an employee who receives an eligible_rollover_distribution but does not elect a direct_rollover still has the option to subsequently roll over the distribution to an eligible_retirement_plan within days of receipt revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the service notes that taxpayer b received a plan x distribution in the form of a direct_rollover as that term is defined in code sec_401 of amounts due her from said plan x as a result of the death of her husband taxpayer a the cash portion of the plan x distribution was paid directly to her company x ira and the stock portion was mailed to her but the stock certificates indicate they were payable to company x for the benefit of taxpayer b thus in short neither the cash nor the stock was payable to taxpayer b and taxpayer b lacked control_over the stock certificates and could not have disposed of the shares of stock the form 1099-r received by taxpayer b supports this conclusion by showing code g in block in short taxpayer b never received a distribution subject_to the 60-day rollover requirement found in code section code sec_402 thus the service concludes as follows with respect to your ruling_request that taxpayer b’s receipt of the total shares of stock referenced above was in the form of a direct_rollover as that term is used in code sec_401 and the income-tax regulations promulgated thereunder as a result it was not subject_to the 60-day rollover requirement of code sec_402 furthermore consistent with the language on the stock certificates which indicates they were payable to company x taxpayer b may place the stock certificates referenced herein in her ira maintained with company x no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative if you wish to inquire about this ruling please contact _ d - _at please address all correspondence to se t ep ra t3 sincerely yours vroseav sean frances v employee_plans technical group ager enclosures deleted copy of letter_ruling notice of intention to disclose
